UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures obtained by Bradesco in the first half of 2014 are presented below: 1. The Adjusted Net Income (1) for the first half of 2014 stood at R$7.277 billion (an increase of 22.9% compared to the Adjusted Net Income of R$5.921 billion recorded in the same period in 2013), which is equivalent to R$3.23 per share, and returns of 20.7% on the Adjusted Average Equity . 2. Adjusted Net Income is composed of R$5.165 billion from financial activities, representing 71.0% of the total, and R$2.112 billion from insurance, pension plan and capitalization bond operations, which together accounted for 29.0%. 3. Bradesco’s market capitalization on June 30, 2014 was R$134.861 billion , up 8.1% compared to June 30, 2013. 4. Total Assets stood at R$931.132 billion in June 2014, up 3.8% over June 2013. Return on Average Assets was 1.6%. 5. In June 2014, the Expanded Loan Portfolio reached R$435.231 billion, up 8.1% over June 2013. Operations with individuals totaled R$135.068 billion (up 9.6% over June 2013), while operations with companies totaled R$300.163 billion (up 7.5% over June 2013). 6. Assets under Management stood at R$1.305 trillion, up 5.8% over June 2013. 7. Shareholders’ Equity stood at R$76.800 billion in June 2014, up 16.3% on June 2013. The Capital Adequacy Ratio stood at 15.8% in June 2014, 12.1% of which was classified as Common Equity/Tier I. 8. Interest on Shareholders’ Equity relative to the first half of 2014 was paid and recorded in provision to shareholders, in the amount ofR$2.396billion,being R$0.497 billion in monthly installments and R$1,899 billion recorded in provision. 9. The Interest Earning Portion of the Net Interest Income stood at R$22.805 billion, up 8.2% compared to the first half of 2013
